Citation Nr: 1411341	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-16 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

The propriety of an apportionment of the Veteran's Department of Veterans Affairs (VA) compensation benefits on behalf of his spouse, M. K., in the amount of $60.00 per month.

(The issues of entitlement to a higher initial rating for posttraumatic stress disorder and a total disability rating based on individual unemployability are the subject of another decision of the Board.)  


REPRESENTATION

Veteran represented by:	The American Legion

M. K. represented by:	New York State Division of Veterans' Affairs




ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2013), the appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from October 1965 to October 1967, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the Winston-Salem, North Carolina, Regional Office (RO).  

In the decision, the RO granted an apportionment in the amount of $60.00 per month to the Veteran's spouse, M. K.  A notice of disagreement was filed, and the Veteran perfected appellate review.  

This claim is subject to the special provisions governing simultaneously contested claims.  38 C.F.R. §§ 19.100-19.102 (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a hearing on the June 2011 Appeal to the Board of Veterans Appeals (VA Form 9) and he must be provided one on remand.  Because this is a contested claim, M. K. must also receive notice of the hearing; and be allowed to present testimony and argument in rebuttal.  38 C.F.R. § 20.713 (2013).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the local RO, notifying the Veteran, M. K., and their representatives of the date and time; and affording each party the opportunity to present evidence and argument at the hearing.  After the hearing is conducted, or the Veteran withdraws the hearing request, or he fails to report for the scheduled hearing, the claim folder is to be returned to the Board. 

The Veteran and M.K. have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


